Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Big Bear Tobacco, Inc
d/b/a Smokers Choice Smoke Shop,

Respondent.

Docket No. C-12-1070
FDA Docket No. FDA-2012-H-0827

Decision No. CR2644

Date: October 15, 2012

DECISION

The Center for Tobacco Products (CTP) began this matter by serving a complaint on
Respondent, Big Bear Tobacco, Inc., d/b/a Smokers Choice Smoke Shop, at 7144 N. 35"
Ave., Phoenix, AZ 85051, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Respondent Big Bear impermissibly sold tobacco products to a minor, failed to verify the
age of a person purchasing tobacco products, and impermissibly used a self-service
display in a non-exempt facility, violating the Federal Food, Drug, and Cosmetic Act
(Act) and its implementing regulations, 21 C.F.R. Part 1140. CTP seeks to impose
against Respondent Big Bear a $2,000 civil money penalty.

As provided for in 21 C.F.R. sections 17.5 and 17.7, on August 15, 2012, CTP served the
complaint on Respondent Big Bear by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.

CTP warned Respondent that, if it failed to take one of these actions within 30
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial
ordering it to pay the full amount of the proposed penalty.

lays, the
decision

Respondent Big Bear has not filed an answer within the time prescribed. Pursuant to 21

C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its conc.
statements) are true. Specifically:

lusory

e At Respondent’s business establishment, 1903 West Thunderbird Road, Phoenix,
AZ, on September 12, 2011, an FDA-commissioned inspector observed that Big
Bear failed to limit its tobacco sales to direct, face-to-face exchanges; the facility
has in place a self-service display but does not ensure that no person under 18-

years-of-age is present or permitted to enter the premises;

e Ina warning letter dated January 12, 2012, the CTP informed Respondent of the
inspector’s September 12, 2011 observations and that such actions violate federal
law, 21 C.F.R. § 1140.16(c). The letter further warned that Big Bear’s failure to
correct its violation[s] could result in a civil money penalty or other regulatory

action;

e At Respondent’s business establishment, 1903 West Thunderbird Road, Phoenix,
AZ, on March 29, 2012, an FDA-commissioned inspector observed the sale of
American Spirit Original Blend cigarette tobacco to a person younger than 18-

years-of-age;

e At Respondent’s business establishment, 1903 West Thunderbird Road, Phoenix,
AZ, on March 29, 2012, an FDA-commissioned inspector observed staff’s failure
to verify prior to sale, by means of photo identification containing the bearer’s

birth date, the age of a person purchasing tobacco products;

¢ On March 29 and/or April 6, 2012, an FDA-commissioned inspector observed a

minor near the facility’s roll-your-own machine; a person younger than 18-years-
of-age was able to enter the establishment, retrieve a tobacco product contained in

the self-service display, and take that product to the cashier.

These facts establish Respondent Big Bear’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. §1140.1(b). Under 21
C.F.R. section 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. section 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth, that no

person purchasing the tobacco product is younger than 18-years-of-age. Under 21 C.F.R.
§ 1140.16(c), unless its self-service display is located in a facility where the retailer
ensures that no person younger than 18-years-of-age is present, a retailer may sell
cigarettes and smokeless tobacco only in a direct, face-to-face exchange between retailer
and consumer.

A $2,000 civil money penalty is permissible under 21 C.F.R. section 17.2.
Order

For these reasons, I enter default judgment in the amount of $2,000 against Respondent
Big Bear Tobacco d/b/a Smokers Choice Smoke Shop. Pursuant to 21 C.F.R. section
17.11(b), this order becomes final and binding upon both parties 30 days after the date
issued.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
